             Case 1:20-cv-02405-EGS Document 57-2 Filed 11/01/20 Page 1 of 6




SUBJECT: Extraordinary Measures – Return Ballot Mail Processing Policy for the last week of
the 2020 Election

This document is being issued to provide specific guidance in administering and managing Mail
Processing outlined in the Extraordinary Measures Memorandum for the upcoming 2020 election. In
addition to the other extraordinary measures that are already in place, the key points for processing and
clearance expectations on Sunday, November 1 through Tuesday, November 3 are discussed below. If
you have any questions, please contact Kevin Bray at                    and                          .

Prior to Sunday, November 1, the following steps must be taken to extract the Election
Ballots.

Each originating plant must designate a DBCS/DIOSS/CIOSS machine that will process the Sunday,
November 1, 891 FIM program. Sites that do not normally process 891 FIM will plan for the sort program
and machine that is used Mon-Fri to sort FIM downflow from the AFCS. This program will ensure local
downflow and direct holdouts for return ballots are processed and extracted with minimal processing and
made available for delivery on Monday, November 2, 2020. Early Monday morning, originating plants
must ensure dispatch of local mail extracted from AFCS and FIM downflow are dispatched to the partner
sites. Additionally, the receiving plants must ensure that ballot mail is identified and processed first in
their local Incoming Primary operations.

All plants that process Incoming Primary letters and flats must put plans in place to clear their local
letters and flats by Monday DOV to delivery offices and/or local pickup. Plant managers will be required
to certify by 10:00 AM local time on Monday that the ballot mail is clear.
Additionally, letters and flat mail processed after DOV on Tuesday, or return ballots identified in
collections, will require extraordinary measures to ensure that ballots will be delivered by the designated
time on Election Day, November 3. Operating plans must include:

   o   Run plans must be updated to ensure the machine and employees are identified on Sunday to
       process 891 FIM/LONG/SHORT or MUL and, if necessary, AFSM100 programs

   o   All originating plants that process letter and flats must update their sort programs to include their
       service area Board of Election (BOE) holdouts. Originating plants may choose one of the options
       below, based on volume and local operations capability:
                o Jackpot all BOE ZIP Codes into a single bin to downflow to locally created sort
                    program that will finalize all direct BOE ZIP Codes.
                o Hold out individual direct ZIP Codes on 891M FIM or appropriate Long/Short/MUL sort
                    programs to be dispatched directly to the BOE.

The following steps must be completed regarding sort programs:

   o   Must be updated no later than 17:00 PM EST Friday, October 30, 2020.

   o   Must include all holdouts on either primary or downflow sort programs. These sort programs must
       be downloaded to all machines by Sunday, November 1, 2020 prior to processing any collection
       mail.

   o   Individual BOE holdouts for letters must use CIN 167 for letters. Holdouts must be designated on
       FIM letter sort programs, LONG/SHORT and, if used locally, the MUL programs must ensure we
       capture all election returns for local delivery.
               Case 1:20-cv-02405-EGS Document 57-2 Filed 11/01/20 Page 2 of 6



                o   Jackpot BOE holdouts for letters must use CIN 174. Holdouts must be designated on
                    FIM letter sort programs, LONG/SHORT and, if used locally, the MUL programs to
                    ensure we capture all election returns for local delivery.
                o   AFSM-100 Primary and/or downflow programs must be updated to add 9-digit
                    holdouts for local service BOE’s. CIN 173 will be used for direct 9-digit holdouts for
                    flats.
                o   These sort programs will be used in processing operations through Tuesday,
                    November 3, and later if necessary to support deliveries in the states that have
                    extended ballot-delivery deadlines (as listed in the “Extended Deadline” column of the
                    chart below). The mail flow changes must be communicated to all employees,
                    supervisors, and management staff to include all consolidation and dispatch plans.

Sunday, November 1, 2020
Delivery units will run regular collections on Sunday (Monday-Friday schedule). Local plant operations
will schedule employees and supervisory staff to ensure that we cancel and process collection letters
and flats on Sunday to extract return ballots to the BOE. In the collection operation, the following steps
must be taken:

   o All stamped and metered flats trays and tubs must be riffled to extract Election Mail logo flats
       mail.

   o Election Mail logo flats will be cancelled using the hand stamp and flow to a manual case to
       ensure each office receives their flats mail. If the volume warrants, AFSM-100 operations can be
       used to sort the mail.
          o If volume dictates, AFSM-100, IJC 1 should be used to place a date stamp on the flats.
              Sort programs with the appropriate holdouts will be used on Sunday if volume dictates to
              capture the flats ballots.
          o AFSM-100, IJC date stamps will reflect November 1, 2020.

   o   Riffle trays/tubs from the manual or machine process for the Election Mail logo to ensure legible
       date stamps are on all flats mail pieces.

   o   Hold out local service area return ballots and those of the originating partner sites in any manual
       or AFSM-100 sort program to ensure early clearance.


All AFCS 200 and AFCS OCR sites will cancel letter mail using the Dual Pass Rough Cull (DPRC)
system. Upon completion of the letter cancellation operations on AFCS, follow the processing steps:

   o   Flow FIM stacker mail to the 891M sort program LONG/SHORT/MUL.

   o   FIM mail extracted from collections should be processed to ensure Election mail is captured into
       DIRECT FIRM holdout bins wherever possible based on density and available discretionary bins.

   o   If there are not enough discretionary bins or low volume, use a “jackpot” MIXED FIRM bin with
       CIN 174

   o   Flow jackpot trays to a locally created 893/4/6/7 sort program to consolidate Election mail if
       needed. Use CIN 167 for all DIRECT Board of Election holdouts.
             Case 1:20-cv-02405-EGS Document 57-2 Filed 11/01/20 Page 3 of 6



   o    Riffle each tray for the Election Mail logo to ensure a legible date stamp is visible on each letter
        mail piece.

   o    Local mail from AFCS operations will be staged, identified, and processed first on an Incoming
        Primary sort program Monday morning. Appropriate measures must be taken as necessary on
        Monday morning to ensure state requirements are met to deliver local ballots by the cutoff time
        for Election Day (please see the “Election Day Deadline” column of the chart below).

Monday-Tuesday November 2-3, 2020

Processing of collection mail will be accomplished as normal for Monday-Tuesday, November 2-3. We
will follow the process outlined for Sunday for direct holdouts to expedite the handling of election mail for
originating letters and flats operations for delivery or pick up.

We will continue to keep the direct holdouts in each plant on November 3 (“Election Day Deadline”
column), and also until the final date of acceptance for the states (“Extended Deadline” column) serviced
by the originating plant.

Each plant must be knowledgeable of the deadlines in each state for which the plant is cancelling local
mail. If there are any questions on a state’s deadlines or other requirements, contact the Law
Department for clarification:                                     , or
                            .

All outgoing plants will coordinate a “Last Date of Election” mail process with delivery on:

    •   November 3 for deliveries in all states (November 2 in Louisiana) (see “Election Day Deadline”
        column below), AND
    •   The final date for ballot receipt for each state that allows mail-in ballots to be delivered on a date
        later than November 3 (see “Extended Deadline” column below).

Plants must NOT allow the return ballots to flow to DPS programs on November 3 (November 2 in
Louisiana). All measures must be in place to identify Primary outgoing and incoming programs to ensure
efficient and early delivery of ballot mail.

Special Handling for Delivery by November 3, 2020

Special procedures must be put in place to ensure we deliver every ballot possible by the cutoff time on
Election Day (November 2 in Louisiana) (see “Election Day Deadline” column below), even in
“postmarking” states that allow for later delivery.

All processing plants will be required to run early collections and follow the “Extraordinary Measures
Memorandum” process for retention of election mail in delivery units beginning on November 1 through
November 3.

All Plant operations must process all early arriving collection mail to extract all Election mail for
turnaround by the cutoff time. Sites may serve multiple states and time zones, so special attention must
be made to the states your plants serve.

Each plant with an originating or destinating sort program should familiarize themselves with the specific
requirements and establish a process to deliver mail by the required time on November 3 (November 2 in
Case 1:20-cv-02405-EGS Document 57-2 Filed 11/01/20 Page 4 of 6
              Case 1:20-cv-02405-EGS Document 57-2 Filed 11/01/20 Page 5 of 6




Idaho              8:00 pm on Election Day                    n/a
                                                              November 17 (if postmarked by
Illinois           Close of polls on Election Day
                                                              Election Day)
Indiana            12:00 noon on Election Day                 n/a
                                                              November 9 by 12:00 noon or the
                                                              time for canvass, whichever is
Iowa               Close of polls on Election Day
                                                              earlier (if postmarked by
                                                              November 2)
                                                              November 6 (if postmarked by
Kansas             Close of polls on Election Day
                                                              Election Day)
                                                              November 6 (if postmarked by
Kentucky           6:00 pm on Election Day
                                                              Election Day)
Louisiana          4:30 pm on November 2                      n/a
Maine              Close of polls on Election Day             n/a
                                                              November 13 by 10:00 am (if
Maryland           8:00 pm on Election Day
                                                              postmarked by Election Day)
                                                              November 6 (if postmarked by
Massachusetts      Close of polls on Election Day
                                                              Election Day)
Michigan           8:00 pm on Election Day                    n/a
                                                              To reiterate, all efforts should first
                                                              be made to ensure the return of
                                                              completed ballots by the Election
                                                              Day deadline in column 2. It is
Minnesota          Election Day (presumably close of polls)
                                                              possible, but not certain, that
                                                              ballots returned by November 10
                                                              will be counted, if postmarked by
                                                              Election Day.
                                                              November 10 (if postmarked by
Mississippi        Election Day (presumably close of polls)
                                                              Election Day)
Missouri           Close of polls on Election Day             n/a
Montana            8:00 pm on Election Day                    n/a
Nebraska           Close of polls on Election Day             n/a
                                                              November 10 by 5:00 pm (if
Nevada             Close of polls on Election Day             postmarked by Election Day) or
                                                              November 6 (if unpostmarked)
New Hampshire      5:00 pm on Election Day                    n/a
                                                              November 5, if postmarked by
                                                              Election Day. It is also possible,
                                                              but not certain, that unpostmarked
New Jersey         Close of polls on Election Day             ballots returned by November 5
                                                              will be counted and postmarked
                                                              ballots returned by November 10
                                                              will be counted.
New Mexico         7:00 pm on Election Day                    n/a
                                                              November 10 (if postmarked by
New York           Close of polls on Election Day             Election Day) or November 4 (if
                                                              unpostmarked)
            Case 1:20-cv-02405-EGS Document 57-2 Filed 11/01/20 Page 6 of 6




                                                                November 6 by 5:00 pm, if
                                                                postmarked by Election Day. It is
                                                                also possible, but not certain, that
North Carolina   5:00 pm on Election Day
                                                                postmarked ballots will be counted
                                                                if they are returned by November
                                                                12 at 5:00 pm.
                                                                November 9, in time for the county
                 Election Day (presumably close of polls; may
North Dakota                                                    canvass (if postmarked by
                 need to be postmarked before Election Day)
                                                                November 2)
                                                                November 13 (if postmarked by
Ohio             Close of polls on Election Day
                                                                November 2)
Oklahoma         7:00 pm on Election Day                        n/a
Oregon           8:00 pm on Election Day                        n/a
                                                                To reiterate, all efforts should first
                                                                be made to ensure the return of
                                                                completed ballots by the Election
                                                                Day deadline in column 2. It is
Pennsylvania     8:00 pm on Election Day                        possible, but not certain, that
                                                                ballots returned by November 6
                                                                will be counted (if postmarked by
                                                                Election Day or lacking a
                                                                postmark).
Rhode Island     Close of polls on Election Day                 n/a
South Carolina   Close of polls on Election Day                 n/a
South Dakota     Close of polls on Election Day                 n/a
Tennessee        Close of polls on Election Day                 n/a
                                                                November 4 by 5:00 pm (if
Texas            Close of polls on Election Day
                                                                postmarked by Election Day)
                                                                November 10-17, depending on
                 Election Day (presumably close of polls; may
Utah                                                            date of country canvass (if
                 need to be postmarked before Election Day)
                                                                postmarked by November 2)
Vermont          Close of polls on Election Day                 n/a
                                                                November 6 by 12:00 noon (if
Virginia         Close of polls on Election Day
                                                                postmarked by Election Day)
                                                                November 23 (if postmarked by
Washington       8:00 pm on Election Day
                                                                Election Day)
                                                                November 9 (if postmarked by
West Virginia    November 4
                                                                Election Day)
Wisconsin        8:00 pm on Election Day                        n/a
Wyoming          7:00 pm on Election Day                        n/a
